Dissenting Opinion by
Hoffman, J.:
The sole question in this appeal is whether the trial court erred in denying appellant’s motion to withdraw her guilty plea.
On June 13, 1971, while on parole for another offense, the appellant was arrested for carrying a firearm without a license. On June 14, 1972, she entered a plea of guilty after an extensive colloquy. On May 10, 1973, the day scheduled for sentencing, the appellant informed the Court that she wished to withdraw her plea due to a mistaken belief that she would receive credit for “time served” from the date of her arrest until the date she entered her guilty pleai. She further stated that she expected the district attorney to make a recommendation that credit be applied to the impending charge.1 On May 23, 1973, a hearing was held before the Honorable James W. Bertolet of *183the Court of Common Pleas of Berks County. Appellant’s motion was subsequently denied, and a maximum three-year sentence was imposed.
Our Supreme Court has held that a defendant should be permitted to withdraw his guilty plea “notwithstanding the trial court’s prior explanation of [the charge] and the consequences of a guilty plea, [where] the appellant subsequently testifie[s] that he was mistaken as to the charge [or the consequences] to which he had entered a plea. A trial court, under these circumstances, abuses its discretion by not allowing a guilty plea to be freely withdrawn prior to sentencing when the Commonwealth would not be substantially prejudiced by the plea withdrawal.” Commonwealth v. Santos, 450 Pa. 492, 495-6, 301 A. 2d 829 (1973).2 Because guilty pleas involve the waiver of so many fundamental constitutional rights “a request made before sentencing . . . should be liberally allowed.” Commonwealth v. Forbes, 450 Pa. 185, 190, 299 A. 2d 268 (1973).3
In the instant case, the appellant’s request to withdraw her guilty plea was made prior to sentencing. There is no indication that the Commonwealth would be prejudiced by granting the appellant her right to a full and fair trial. Appellant’s guilty plea was entered *184before the jury was sworn, and, therefore, no tactical or unfair advantage would befall the appellant herein. Although there was no formal plea bargain from which appellant could rightfully believe that the district attorney would make the recommendation of “time served” on the firearms offense, and despite a full and adequate colloquy prior to the acceptance of appellant’s guilty plea, appellant’s mistaken belief as to the consequences of her guilty plea, i.e., the sentencing ramifications on both the prior and the impending charges, justified the withdrawal of the guilty plea. Appellant should have been afforded a right of jury trial on the charges against her, and a denial thereof, under the circumstances, was an abuse of the trial court’s discretion.
The judgment of sentence should be reversed, and the case remanded for a new trial.
Spaeth, J., joins in this dissenting opinion.

 As a result of appellant’s arrest on the firearms charge, parole was revoked. Credit for “time served” was properly applied to the prior offense for which appellant was serving a term of imprisonment.


 In Santos, the Court was careful to note that a much heavier burden had to be met before withdrawal was permitted after the imposition of the sentence. 450 Pa. at 496.


 The A.B.A. Standards are in complete harmony with the Pennsylvania view. ABA Project on Minimum Standards for Criminal Justice, Standards Relating to Pleas of Guilty, §2.1(b) provides: “(b) In the absence of a showing that withdrawal is necessary to correct a manifest injustice, a defendant may not withdraw his plea of guilty or nolo contendere as a matter of right oneo the plea has been accepted by the court Before sentence, the court in its discretion may allow the defendant to withdraw his pleas for any fair and just reason unless the prosecution has been substantially prejudiced by reliance upon the defendant’s plea.”